5 N.J. 142 (1950)
74 A.2d 303
IN THE MATTER OF THE APPLICATION FOR A DISSOLUTION OF THE EVENING JOURNAL ASSOCIATION.
The Supreme Court of New Jersey.
Argued June 12, 1950.
Decided June 27, 1950.
Mr. James D. Carpenter argued the cause for the appellants J. Albert Dear, et als. (Messrs. Carpenter, Gilmour & Dwyer, attorneys).
Mr. Edward J. O'Mara argued the cause for the respondents (Messrs. O'Mara, Conway & Schumann, attorneys). Mr. Joseph A. Davis on the brief.
PER CURIAM.
The judgment under review is affirmed for the reasons expressed in the opinion of Judge Stanton in the Court below.
For affirmance  Justices CASE, OLIPHANT, WACHENFELD, BURLING and ACKERSON  5.
For reversal  None.